Title: John Adams to Abigail Adams, 18 December 1778
From: Adams, John
To: Adams, Abigail



Passy Decr. 18 1778

This Moment I had, what shall I say? the Pleasure or the pain of your Letter of 25 of Octr. As a Letter from my dearest Freind it gave me a pleasure that it would be in vain to attempt to describe: but the Complaints in it gave me more pain than I can express—this is the third Letter I have recd. in this complaining style. the former two I have not answer’d.—I had Endeavour’d to answer them.—I have wrote several answers, but upon a review, they appear’d to be such I could not send. One was angry, another was full of Greif, and the third with Melancholy, so that I burnt them all.—if you write me in this style I shall leave of writing intirely, it kills me. Can Professions of Esteem be Wanting from me to you? Can Protestation of affection be necessary? can tokens of Remembrance be desir’d? The very Idea of this sickens me. Am I not wretched Enough, in this Banishment, without this. What Course shall I take to convince you that my Heart is warm? you doubt, it seems.—shall I declare it? shall I swear to it?—Would you doubt it the less?—And is it possible you should doubt it? I know it is not?—If I could once believe it possible, I cannot answer for the Consequences.—But I beg you would never more write to me in such a strain for it really makes me unhappy.
Be assured that no time nor place, can change my heart: but that I think so often & so much, of the Blessings from which I am seperated as to be too unmindful of those who accompany me, & that I write to you so often as my Duty will permit.
I am extremely obliged to the Comte D’Estaing and his officers for their Politeness to you, and am very Glad you have had an opportunity, of seing so much of the french Nation. The accounts from all hands agree that there was an agreable intercourse, & happy harmony upon the whole between the inhabitants and the Fleet, the more this Nation is known, & the more their Language is understood, the more narrow Prejudices will wear away. British Fleet and Armys, are very different from theirs. in Point of Temperance and Politeness there is no Comparison.
This is not a correct Copy, but you will pardon it, because it is done by an Hand as dear to you as to your

John Adams

 